2019 IL App (1st) 160501
                                          No. 1-16-0501
                                     Opinion filed July 9, 2019
                                                                                 Second Division
______________________________________________________________________________



                                             IN THE
                                 APPELLATE COURT OF ILLINOIS
                                        FIRST DISTRICT
______________________________________________________________________________
THE PEOPLE OF THE STATE OF ILLINOIS,                          )   Appeal from the
                                                              )   Circuit Court of
          Plaintiff-Appellee,                                 )   Cook County.
                                                              )
     v.                                                       )   No. 14 MC5 0024401
                                                              )
NANCY LUCAS,                                                  )   Honorable
                                                              )   Matthew J. Carmody,
          Defendant-Appellant.                                )   Judge, presiding.



          JUSTICE HYMAN delivered the judgment of the court, with opinion.
          Justice Pucinski concurred in the judgment and opinion.
          Presiding Justice Lavin dissented, with opinion.

                                            OPINION

¶1        Defendant Nancy Lucas contends that the trial court violated her right to due process

when, during the bench trial, it viewed a video of her traffic stop outside her presence. We

initially affirmed defendant’s conviction but, following full briefing on defendant’s petition for

rehearing, we allowed the petition for rehearing and withdrew our opinion.

¶2        We cannot say Lucas meaningfully waived her right to be present. While informed by the

trial court that the video would be viewed in chambers without her being present, nothing in the
No. 1-16-0501


record indicates that the court or defense counsel informed Lucas that she had a right to be

present. Accordingly, we reverse and remand for a new trial.

¶3                                        Background

¶4     Lucas was convicted of misdemeanor battery, misdemeanor resisting a peace officer,

operating an unsafe vehicle, driving under the influence of alcohol (DUI), and negligent driving

in Cook County circuit court. She was sentenced to 24 months’ conditional discharge.

¶5     Before presenting witnesses, the parties stipulated to the authenticity of the video of

Lucas’s traffic stop captured by Oak Lawn police Sergeant Edward Clancy’s squad car. The

State then sought to publish the video for the court. The court explained the courtroom

procedure.

                “THE COURT: [Defendant], what that means is the parties, your attorney and the

       State’s attorney, have stipulated that there was a video taken by the squad car on this

       matter. That is evidence that the State has every right to introduce and that your attorney

       has the right to view, and that evidence will then be viewed by me because they are

       stipulating to it. We do not have video in this courtroom. What we do in this courtroom is

       I go back with your attorney and the State’s attorney only. I view the video. There will be

       no questions asked because neither of the officers will be present. It is simply me

       watching the video. Neither of the attorneys can comment to me nor will I inquire of

       them. That will be done only in this courtroom on the record. All I do is watch the video.

       Do you understand that?

                [LUCAS]: Yes.

                THE COURT: And we will do that first.

                                              -2-
No. 1-16-0501


                 [ASSISTANT STATE’S ATTORNEY (ASA)]: Yes, Judge.

                 THE COURT: The court will be in recess. The court will now watch the video.

                 [DEFENSE COUNSEL]: If I may, I also explained that to you, correct? And I

       also explained what Judge Carmody just told you about the video. I explained all of that

       to you.

                 [LUCAS]: Yes.”

¶6     The trial court paused the proceedings to watch the video in chambers in the presence of

defense counsel and the ASA. Later, the trial court admitted into evidence the squad car video,

which is contained in the record and has audio.

¶7     Following arguments, the court found Lucas guilty of battery to Officer Haron, resisting

arrest, unsafe driving, DUI, and negligent driving. In so finding, the court explicitly stated it

relied on the video and Clancy’s testimony. The court noted that the video showed Lucas’s

driving was “disturbing” and that she was “belligerent” and admitted to drinking alcohol. The

court further mentioned that Lucas’s “general behavior” and Clancy’s observations about Lucas

all indicated that she was under the influence of alcohol.

¶8     The court later denied Lucas’s motion for a new trial and sentenced her to 24 months’

conditional discharge.

¶9                                           Analysis

¶ 10   On appeal, Lucas contends that she was denied due process by not being present at a

critical stage of her proceeding—when, during the bench trial, the court viewed the squad car

video of the traffic stop in chambers. Lucas argues that the video was key evidence against her

and the court relied on it in finding her guilty. Had she been present, Lucas asserts, she would

                                                -3-
No. 1-16-0501


have been able to “sift the testimony” against her and aid in her defense. Lucas acknowledges

she did not preserve this issue but argues that it is reviewable under the second prong of the plain

error doctrine.

¶ 11   The State responds that Lucas affirmatively waived this issue by acquiescing to the trial

court viewing the video in chambers after the court explained the parties’ stipulation and the

courtroom procedure. The State also argues that defense counsel stipulated to the authenticity of

the video and that the viewing was not a critical stage of the proceedings because the court was

merely viewing the video and did not inquire of anyone about it. Thus, according to the State,

Lucas’s presence would have been “useless,” and any alleged error from her absence would be

harmless. The State further points out that Lucas does not contend on appeal that the video

should not have been admitted.

¶ 12   Generally, the United States and Illinois Constitutions afford criminal defendants the

right to be present at all critical stages of the proceedings, from arraignment to

sentencing. People v. Stroud, 208 Ill. 2d 398, 404 (2004) (citing People v. Lindsey, 201 Ill. 2d

45, 55 (2002)); U.S. Const., amend. XIV, § 1; Ill. Const. 1970, art. I, § 8. But this right is not

absolute. Lindsey, 201 Ill. 2d at 56. Rather, “ ‘a defendant is guaranteed the right to be present at

any stage of the criminal proceeding that is critical to its outcome if [her] presence would

contribute to the fairness of the procedure.’ (Emphasis added.)” Id. at 57 (quoting Kentucky v.

Stincer, 482 U.S. 730, 745 (1987)).

¶ 13   Whether a defendant’s absence affects the trial’s fairness depends on an assessment of

the whole record; analysis “turn[s] on the nature of the hearing from which the defendant ha[s]




                                                -4-
No. 1-16-0501


been excluded.” People v. Lofton, 194 Ill. 2d 40, 68 (2000). This presents a question of law that

we review de novo. See People v. O’Quinn, 339 Ill. App. 3d 347, 358 (2003).

¶ 14   We find Lucas’s absence from the video viewing affected the trial’s fairness because she

was unable to view the evidence against her and aid in her own defense. Although the court

informed Lucas that it would be viewing the video in chambers without her presence, neither the

court nor defense counsel informed her that she had a right to be present during the presentation

of the video evidence. She was merely informed she would not be present. Waiver is “an

intentional relinquishment or abandonment of a known right or privilege.” (Emphasis added and

internal quotation marks omitted.) People v. Campbell, 208 Ill. 2d 203, 211 (2003). More

importantly, a defendant’s attorney “has no power to waive [a client’s] right to be present.”

Lofton, 194 Ill. 2d at 66. Thus, we cannot say Lucas meaningfully waived her right to be present.

¶ 15   Moreover, the United States Supreme Court has explained, “The constitutional right to

presence is rooted to a large extent in the Confrontation Clause of the Sixth Amendment” and “a

defendant has a due process right to be present at a proceeding ‘whenever his presence has a

relation, reasonably substantial, to the fulness of his opportunity to defend against the charge.’ ”

United States v. Gagnon, 470 U.S. 522, 526 (1985) (per curiam) (quoting Snyder v.

Massachusetts, 291 U.S. 97, 105-06, 108 (1934)). The presentation of evidence at trial is

undoubtedly a critical stage of the proceeding, and here, the video of the traffic stop involved a

significant portion of the evidence against Lucas. Indeed, the court relied on the video in finding

Lucas guilty. Despite the significance of the evidence presented and the proceeding itself, Lucas

was not afforded the opportunity to confront the evidence against her and aid in her defense.




                                               -5-
No. 1-16-0501


¶ 16    The only case the dissent relies on is Lindsey, which is easily distinguishable. There, the

defendant was only absent from his arraignment in a literal, physical sense. Though he was not in

the courtroom, he was able to participate in the proceedings through closed circuit audio-visual

transmission. Lindsey, 201 Ill. 2d at 58. He could hear and see the proceedings, and the judge and

counsel could hear and see him. Id. Even though the defendant was not in the courtroom when

his counsel waived formal reading of the charges, the record affirmatively showed that he “had

already received a copy of the information at a preliminary hearing and had consulted with

counsel prior to arraignment.” Id. But Lucas could not hear or see the proceedings in the judge’s

chambers, and no evidence, let alone affirmative evidence, indicates that she viewed the video

before trial.

¶ 17    Also in Lindsey, there was no possibility that the defendant’s underlying constitutional

rights could have been affected. Id. at 59. There was no confrontation to thwart because the

defendant was absent only for arraignment and his jury waiver. Id. at 59-60. As Lucas points out

in her petition for rehearing, our original order did not account for our supreme court’s decision

in Stroud. There, the court found that Lindsey was good law for the purposes of arraignment and

jury waiver proceedings but held that it did not apply to plea proceedings. See Stroud, 208 Ill. 2d

at 406. The court’s distinction turns on “[t]he number and gravity of the rights at stake at a guilty

plea hearing.” Id. We find Lucas’s exclusion from chambers much more like Stroud than

Lindsey. Guilty pleas “ ‘direct[ly] result [in] defendant’s conviction,’ ” and presence in the

courtroom provides “ ‘an important element in the constitutional conception of trial.’ ” Id. at

406-07 (quoting People v. Guttendorf, 309 Ill. App. 3d 1044, 1046-47 (2000)). If that much is

true for a guilty plea, it must be at least equally true for the evidentiary portion of a trial.


                                                  -6-
No. 1-16-0501


¶ 18   On this score, Lucas submits that our original opinion improperly relied on People v.

Young, 2013 IL App (4th) 120228, ¶¶ 21-25. There the defendant was excluded from the video

viewing for the purposes of establishing its admissibility at trial, not from viewing its actual offer

as substantive evidence. Id. Critically, the defendant’s inability to view the video at the

evidentiary hearing “would not have contributed to his opportunity to defend himself against the

charges.” Id. ¶ 24.

¶ 19   The effect here differs markedly. As Lucas explains, her absence from the video viewing

impacts at least one fundamental right—to testify in her own defense. Lucas’s right to testify in

her own defense belonged exclusively to her; counsel could do no more than offer strategic

advice about whether testifying would be wise. E.g., People v. Griffith, 158 Ill. 2d 476, 493

(1994) (enumerating litigation decisions belonging to defendant). As a matter of routine practice,

defendants do not make their decisions about whether they wish to testify until after the State has

presented its evidence and rested. E.g., People v. Magallanes, 409 Ill. App. 3d 720, 724 (2011).

This is the moment when the defendant is best informed to decide on testifying. Perhaps the

State’s case appears so facially insufficient that it will fail on its own, so testifying would be too

great a risk, or perhaps the State’s case appears facially plausible, and the defendant will want to

provide his or her own version of events to rebut it. Either way, to make that determination the

defendant must be aware of all of the State’s evidence.

¶ 20   That Lucas’s counsel viewed the video in chambers is beside the point. So too the

dissent’s assurance that Lucas was aware “the video existed.” Lucas did not just need to know

that the video existed; she needed to know the video’s contents, for as we have said, the right to

testify belongs exclusively to Lucas, not her lawyer. Sure, her counsel could provide a summary


                                                -7-
No. 1-16-0501


of the contents of the video. Yet in terms of Lucas’s decision to testify or not, counsel’s gloss on

the evidence is no substitute for her own knowledge. Given these circumstances, we conclude

Lucas’s presence while the court viewed the video would have contributed to the fairness of the

proceedings against her.

¶ 21   The violation of Lucas’s right to be present had a cascading impact on fundamental

rights. This amounted to second-prong plain error. See People v. Herron, 215 Ill. 2d 167, 187

(2005) (reciting plain error standard). Thus, we find her due process right to be present during

the presentation of evidence was violated.

¶ 22   Reversed and remanded.

¶ 23   PRESIDING JUSTICE LAVIN, dissenting:

¶ 24   I would deny defendant’s petition for rehearing and affirm the judgment of the circuit

court for the following reasons.

¶ 25   First, defendant waived her right to be present by her conduct and lack of objection. See

People v. Lindsey, 201 Ill. 2d 45, 56 (2002); People v. Volkman, 235 Ill. App. 3d 888, 895 (1992)

(stating a defendant who voluntarily absents herself from the trial or some stage thereof waives

her right to be present during the critical stages of the proceeding). Here, the judge stated on the

record that he and the lawyers would watch the video in his chambers outside defendant’s

presence based on courtroom technical deficiencies. Defense counsel verified that he had already

explained the situation to defendant, and defendant responded, “yes.” The fact that the judge and

attorneys were watching the video in chambers only because they lacked the necessary

equipment in the courtroom implied that they would otherwise be watching the video in the

courtroom and in defendant’s presence. This also implied defendant had a right to watch the

                                               -8-
No. 1-16-0501


video, herself, assuming she had not already seen it. Significantly, nowhere in defendant’s brief

does she claim she did not see the video before or after trial.

¶ 26   I find the cases defendant relies on distinguishable. In People v. Mallet, 30 Ill. 2d 136,

141-42 (1964), the defendant stepped out of the courtroom during a recess, but the trial resumed

with testimony from a witness establishing the facts of the crime. Our supreme court held that,

because the defendant was not fully advised as to that testimony, he could not waive being

present for what had been heard in his absence. Similarly, in People v. Collins, 184 Ill. App. 3d

321, 334-36 (1989), the defendant was excused from the courtroom during his motion to

suppress after the trial court erroneously relayed that only legal arguments remained. In fact, a

detective was cross-examined about important evidence on the defendant’s case outside his

presence. The Collins court held that no waiver occurred because the defendant was not

informed of the testimony that was provided even though his defense counsel remained in the

courtroom. The defendant was denied an opportunity to meet the witness face-to-face and sift the

testimony.

¶ 27   By contrast, in this case, defendant was aware of the evidence against her. She was fully

informed that the video existed. She in fact had made the star cameo appearance in the video,

and Officer Clancy testified that the video was a true and accurate depiction of what occurred,

i.e., what he testified to. As Mallett states, “[w]aiver assumes knowledge” and can only occur

when the defendant is “fully advised as to the testimony *** heard in his absence.” Mallett, 30

Ill. 2d at 142. Defendant was so advised. Defendant thus voluntarily absented herself from the

video viewing without objection, committing waiver of her due process claim. See People v.

Martine, 106 Ill. 2d 429, 438-39 (1985) (determining that defendant waived her right to be


                                                -9-
No. 1-16-0501


present during an offer of proof in a voluntary, knowing, and intelligent manner when defendant

departed from the courtroom without objection with a “complete understanding of what was

happening”). A defendant cannot complain of an error that she induced the court to make or to

which she consented. In re Detention of Swope, 213 Ill. 2d 210, 217 (2004). Viewing defendant’s

conduct as an “affirmative acquiescence” to the actions taken by the trial court, plain error does

not even apply. See People v. Dunlap, 2013 IL App (4th) 110892, ¶ 12.

¶ 28   Even absent waiver and assuming plain error could apply, defendant still has not

established any error, let alone second-prong plain error. See People v. Alvidrez, 2014 IL App

(1st) 121740, ¶ 25. Defendant has not adequately identified how her physical absence from the

video viewing contributed to unfairness in the proceedings or caused her to be denied an

underlying constitutional right. See Lindsey, 201 Ill. 2d at 58. Defendant does not argue the

video was improperly admitted into evidence. Defendant has not identified how the video

significantly differed from Officer Clancy’s testimony of the main events or that she was

unaware of what it contained. The record further offers that the parties who were present in the

chambers watched the video in silence. This is not the equivalent of when a witness testifies

against a defendant in the defendant’s absence. Cf. Mallett, 30 Ill. 2d at 141-42. Thus, defendant

has not persuaded me that her absence specifically impaired her right to confront witnesses or

present a defense or rendered her trial unfair. A defendant is not denied a constitutional right

every time she is not present during trial, but only when it results in the denial of a constitutional

right; it is only in that case that plain error has been committed. Lindsey, 201 Ill. 2d at 57.

¶ 29   Although what occurred in this case is best not repeated, defendant has not persuaded me

that a fair and just trial was thwarted by her absence, even though she maintains the burden to do


                                                - 10 -
No. 1-16-0501


so for plain error. See People v. Thompson, 238 Ill. 2d 598, 613 (2010). For all of these reasons,

defendant’s claim fails.




                                              - 11 -